Case 1:19-cv-11243-TLL-PTM ECF No.5 filed 05/10/19 PagelID.17 Pageiof3

The United States District Court for the
Eastern District of Michigan

Robert Allen Rytlewski
Plaintiff
V.
COUNTY OF BAY
Defendants

Re: Petition for Rule 57 Declaratory Judgment in accordance with Federal Rules of Civil Procedure

)
)
)
)
)
)

Civil Action No. 1:19CV11243
Honorable Thomas L. Ludington

Magistrate Judge Patricia T. Morris

“Claim of Unconstitutionality”

Motion for Rule 57 Declaratory Judgment

Plaintiff petitions for relief by declaratory judgment under 28 U.S.C. §2201 to “terminate the

controversy” giving rise to these proceedings with further relief in accordance with 28 U.S.C. 82202.

Petitioner provides as an exhibit an image of a record of a court of record that certifies the

“whole” record of birth of Robert Allen Rytlewski remains in the office of the Clerk of the County of

Bay and the Circuit Court thereof.

V be axatten Qyy /onssle’ Date: S/s7oo14

I © E
MAY 09 2019

CLERK'S OFF]
DETROIT

Signature of Plaintiff

Robert Allen Rytlewski, Relator
10955 14 Mile Rd NE, Unit 55
Rockford MI 49341

Kent County, Michigan United States
Phone: 616-712-6179

Email: RobbRyder@aol.com

10f1

POOR QUALITY ORIGINALS

3
Case 119-Cv-11 24S ee ee BCFNo. 5 filed 05/10/19 PagelD.18 Page 2of3

 

aT aN | Arr unt react

mmm Processed O7012079 61:13:24 PM Toft

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LIBER 1513 PAGE. 0819 LORUA, MLSON, REGIST
County of Bay (ss I, STEVEN ‘TOTH, Clerk .af the County of Bay-and of the Circuit Court
thereof, the same being a Court of Record having a-seal)-do hereby certify that |
the following ig a copy Of the record of birth of. -.---..---- ROBERT ALLEN RYTLEWSKIT nares meee
Hirbnn ewes oe beeen t eee ed Ul bo ved eeade ible now remaining in my office, and ofthe whole thereof, viz:
CHILD
DATE OF BIRTH SURNAME AND CHRISTIAN NAME,
Month | Date] Vear FONE GE GIVEN SEX | COLOR
Sept.| 5 | 1958 RYTLEWSKI, ROBERT ALLEN Moi OW
BIRTH. PLACE i RECORD NO, ( RIBER | PAGE NO, DATE OF RECORD i
Bay City, Michigan i 2137 F  § 2137 Oct. 7, 1958 |
srnripgare! mace gga AEN TS ce . — :
FULL NAME OF EACH j RESIDENCE BIRTH PLAGE OF EACH |
Delbert Chester Rytlewski Auburn, Michigan | Michigan
Eleie Mee Dorcey.__| Auburn, Michigan | _Macnigan

 

N

Occupation of Faiher....0-..--2- Clerk... we ee eee eee eee ne eee

seal of said Cireult-Court, the day of..--OWLY
AD, 19. 93.

|
fn Testimony Whereof, I have hereunto set my hand and affixed the |
:
i
i

 
“Case 1:19-cv-11243-TLL-PTM ECF.No.5_ filed 05/10/19 PagelD.19 Page 3 of 3

: Tein Pirate 8 “

iSioby.

Bay County —
Bay City; Michigan
the. Circuit Court. ther
pds: = Live copy of the
: in

‘22nd

ar EOF. |
BSe

_CERTIF

ST.

BIRTH

LIBER 4547
“CERTIFIED copy OF)
rs STEVEN: TOTH, Clerk of

ine my ‘office, “dof the whale thereoz..

nLo-set my hand and affixed the seal:

i i

PAGE. 0987. 4.

the te

Of said. Cireyiit ‘Court :
Aa Lb: ‘

 
